Citation Nr: 0704571	
Decision Date: 02/15/07    Archive Date: 02/27/07

DOCKET NO.  02-12 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for asthma 
with allergic rhinitis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
September 1972.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2002 rating 
decision of the Roanoke, Virginia, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in 
November 2003, at which time the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.

REMAND

The Board notes that in October 2002 the veteran's 
representative raised the issue of service connection for 
emphysema.  In the November 2003 remand, the Board instructed 
the originating agency to adjudicate this claim.  The record 
reflects that this has not been done.

In addition, in the November 2003 remand, the Board 
instructed the originating agency to afford the veteran an 
examination to determine the etiology of any emphysema 
present and the current degree of severity of the service-
connected asthma and allergic rhinitis.  Thereafter, the 
veteran was afforded a VA examination in January 2005, but 
the report of this examination contains no information 
relevant to the veteran's allergic rhinitis.  It is not in 
compliance with the Board's remand directive.

In a case such as this, where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App 268 (1998).  

The Board also notes at the January 2005 VA examination, the 
veteran reported that he had been on antibiotics twice since 
the beginning of that month.  The record reflects that the 
originating agency most recently printed a copy of the 
veteran's VA treatment records in May 2004 and that the most 
recent treatment records associated with the claims folder 
are dated in October 2003.  Therefore, it appears that 
additional pertinent records are available.

Finally, the Board notes that bronchial asthma and allergic 
rhinitis are separate and distinct disorders which should be 
separately rated.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should undertake 
any development it determines to be 
warranted and then adjudicate the 
veteran's claim for service connection 
for emphysema.  It should also inform the 
veteran of his appellate rights with 
respect to this decision.

2.  With respect to the issue currently 
on appeal, the appellant should be 
provided the notice required under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2006), to include the 
notice specified in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
notice that he should submit any 
pertinent evidence in his possession.  

3.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

4.  In any event, the RO or the AMC 
should obtain a copy of any pertinent VA 
treatment records for the period since 
October 2003.



5.  Then, the appellant should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the nature and severity of his bronchial 
asthma and allergic rhinitis.  The claims 
folder must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.  The RO or 
the AMC should ensure that the 
examination report provides all 
information required for rating purposes. 

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

7.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  In doing 
so, it should separately rate the 
veteran's bronchial asthma and allergic 
rhinitis.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
appellant and his representative should 
be afforded the requisite opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


